Citation Nr: 1630460	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for duodenal ulcer disease, from prior to March 7, 2007.

2.  Entitlement to a rating higher than 30 percent for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1958 to May 1962 and in the U.S. Army from December 1968 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

During the pendency of the appeal, the Veteran submitted a separate claim for service connection for hiatal hernia/GERD on March 7, 2007.  In an October 2011 rating decision, the RO separately established service-connection for chronic hiatal hernia, and granted a 10 percent rating, effective from March 7, 2007. Then, in a November 2011 rating decision, the RO recharacterized the Veteran's gastrointestinal disabilities as a single service-connected disability of "chronic hiatal hernia with duodenal ulcer disease," and assigned a 30 percent rating, effective from March 7, 2007.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran and his wife testified at a Board videoconference hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

These matters were previously remanded in August 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, this matter was Remanded for further development, to include obtaining a VA examination to clarify the nature and severity of his service connected disabilities.  The Board found that an August 2011 VA examination was unclear as to whether the Veteran's gastrointestinal disabilities were moderately severe in nature or caused severe impairment of health.  Moreover, there was a sharp contrast between the Veteran, and his wife's, repeated reports of multiple incapacitating episodes and the VA examiner's finding of none.  

In September 2015, the Veteran was afforded a new VA examination.  This examination report contains some distinct differences from the August 2011 VA examination report and treatment medical records.  Specifically, the 2015 examination indicated that the vast majority of his chronic symptoms including nausea, burning pain in the substernal region, abdominal bloating, regurgitation, coughing, drowsiness, hypoglycemia, and chronic diarrhea were no longer present.  Rather the only symptom remaining was intermittent reflux.  The examiner also specified that his hiatal hernia and duodenal ulcer had either resolved or manifested into other conditions.  In turn, the examiner found that he did not suffer from incapacitating episodes due to stomach or duodenal disease and that his disabilities did not cause a functional impact on his ability to work.  

Further development is necessary.  From the outset, it is noted that the September 2015 VA examiner conducted no diagnostic testing in relation to the aforementioned findings.  Rather, the examiner relied upon the results of an upper endoscopy which was conducted in 2010.  This 2010 study, along with the results of other diagnostic tests, was considered by the 2011 VA examiner.  However, the 2011 examiner found that notwithstanding the results of these tests the Veteran still suffered from an array of symptoms.  The 2011 examiner specified that in order to treat his symptoms the Veteran was required to use anti-diarrheal medication and a "GI cocktail," multiple times a day.  


To that point, the September 2015 examiner has failed to provide a rationale explaining the almost complete lack of symptomology demonstrated between examination in 2011 and 2015.  This is particularly problematic in light of the Veteran's recent reassertion of still suffering from incapacitating episodes at least three to four times per year.  See June 2016 Appellate Brief.  Paired with these considerations is the 2015 examiner's failure to discuss his previous diagnoses of chronic diarrhea or dumping syndrome/post-vagotomy syndrome.  

The Board acknowledges that the examiner did note he underwent a vagotomy, but did not indicate previous reports of associated post-surgical symptomology.  Such symptomology has been indicated to affect the Veteran's functionality.  See VAMC Montgomery, Division of Gastroenterology/Hepatology treatment, Medical Center Enterprise treatment medical records and 2008 and 2011 VA examination reports.  As a result of the foregoing, a new examination opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Lastly, review of the claims file reveals that there are outstanding private treatment medical records not in evidence.  VAMC treatment records from December 2015 indicate that the Veteran was receiving treatment and medication from private care professionals for his disabilities.  As these records could potentially provide probative evidence regarding the current severity of his disabilities they should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the name(s) of all VA and non-VA physicians and healthcare providers that have treated him for his disabilities.  He should be provided Authorization and Consent Forms (Form 21-4142) to Release Information to the Department of Veterans Affairs. Appropriate steps should be made to obtain any identified records.  Special attention is directed to a December 16, 2015 VAMC Wiregrass treatment medical record, which notes the names of private care providers and medications received outside of VA.

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's gastrointestinal disabilities.  All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability. 

The examiner is to conduct all tests deemed necessary (e.g., gastroscopy, an upper gastrointestinal x-ray series (UGI), an esophagogastroduodenoscopy (EGD)) to evaluate the Veteran's condition.  If such tests are not deemed necessary the examiner should provide a basis for that determination.

Thereafter the examiner must address the following:

a) The examiner should specify whether the Veteran's ulcer and hernia conditions and associated symptomology has resolved.

b) The examiner should also measure and record the frequency and severity of any symptomatology associated with his disability, including (but, not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  Specifically consider the frequency and nature of incapacitating episodes, if any, due to his service-connected gastrointestinal disabilities, as well as the impact of such incapacitation on the overall severity of his gastrointestinal disabilities.  The examiner must specifically address the Veteran and his wife's Board hearing testimony regarding incapacitating episodes.

c) The examiner must address the significance, if any, of the surgical effects of the Veteran's vagotomy and pyloroplasty.  In doing so, the examiner must address treatment medical records continued notations of diagnosed dumping syndrome/ post-vagotomy syndrome.  See VAMC Montgomery, Division of Gastroenterology/Hepatology treatment, Medical Center Enterprise treatment medical records.  If such conditions have resolved the examiner must indicate a rationale for this finding.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

